ACCEPTED
                                                                                                                                             14-15-00517-cv
                                                                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                                                         HOUSTON, TEXAS
                                                                                                                                       7/13/2015 2:27:17 PM
Appellate Docket Number:     4-15-00517-CV                                                                                            CHRISTOPHER PRINE
                                                                                                                                                     CLERK
Appellate Case Style:



                                                                                                                           FILED IN
Companion Case No.:                                                                                                 14th COURT OF APPEALS
                                                                                                                       HOUSTON, TEXAS
                                                                                                                    7/13/2015 2:27:17 PM
                                                                                                                    CHRISTOPHER A. PRINE
Amended/corrected statement:                         DOCK ETING STATEMENT (Civi l)                                           Clerk

                                              Appellate Colllt: 14th Court of Ap p e~a;.;.ls;;....._ __
                                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                  II. Appellant Attorney(s)
D   Person    ~   Organization (choose one)                                  lgj     Lead Attorney
Organization Name: Rotenco S.A. De C.V.                                      First ame:           l3eth
First Name:                                                                  Midd le Name:
Middle Name:                                                                 Last Name:
Last Name:                                                                   Suffix:
Suffix:
ProSe:    0                                                                  Address I:
                                                                             Address 2:


                                                                             State:      . exas
                                                                                        ~~------------~
                                                                             Telephone:
                                                                             Fax:
                                                                             Emai l:
                                                                             SBN:

Ill. Appellee                                                                 IV. Appellee Attorney(s)
~   Person     OOrganization (choose one)                                    ~       Lead Attorney
                                                                             Firsl Na me:
First Name:                                                                  Middl e Name:
Middle Name:                                                                 Last Name:
Last Name:                                                                   Suffix:
Suffix:
ProSe:    0                                                                  Address I:
                                                                             Address 2:
                                                                             City:
                                                                             State:
                                                                             Telephone:           QS l-240-1492
                                                                             Fax :
                                                                             Email:                       aol.com


                                                                  Pa ge 1 of7
V. Perfection Of Appeal And Jurisdiction



Date order or judgment signed:                                               Type o f judgment:   '"'n"'"'t"'"'
                                                                                                           er..;.lo.;..c.;..u;.;;to
                                                                                                                                  .;..!~O
                                                                                                                                       Y- .;..r.;..a;.;;e.;..
                                                                                                                                                          r _ _ _ _ __..._ _........_...__ __.

Date noti ce of appeal filed in trial court:
If mailed to the trial cou rt clerk, also g ive the date mailed:

Interlocutory appeal o f appealable order: ~Yes D No
If yes, please specifY statutory or other basis on which interlocutory order is appea lable (See TRAP 28):
                                          e sect1 n 51.0 I.J'@JlD                   ---------,.-------....,--~--.


                                               ~Yes D No




Pa renta l Term ination or Chi ld Protection? (See TRAP 28.4):          D Yes !!)No

Perm iss ive? (See TRAP 28.3):                  D Yes ~No
If yes, please specifY statutory or other basis for such status:


                                                DYes~ No

If yes, p lease specifY statutory or other basis for such status:


Appeal shoul d recei ve precedence, preference, or priority under statute or rule:              DYes D N o
If yes, pl ease specifY statut01y or other bas is fo r such status:
                                                                   ------~~~~~--------~------------~

Does th is case invo lve an amount under $ 100,000?         D   Yes ~No
Judgment or order dis poses o f all parties and issues: D       Yes ~No
Appeal fro m fina l judgment:                               DYes ~ No
Does the appeal invo lve the constitutiona li ty or the vali dity of a statute, ru le, or ord inance?        D      Yes [g] No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   DYes [g] No                    If yes, date fil ed:

Motion to ModifY Judgment:              DYes    ~No                    lfyes, date fil ed:
Request for Findings o f Fact           DYes D No                      Jfyes, date fi led:
and Conclusions of Law:
                                        DYes    ~No                    If yes, date fi led:
Motion to Reinstate:
                                        DYes ~No                       Ifyes, date filed:
Motion under TRCP 306a:
Other:                                  DYes ~No

If other, please specifY:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affid av it fi led in trial court:      DYes D      No                lf yes, date filed: .._   _______              ____,

Contest fi led in tri al court:         DYes   [g] No                 If yes, date fi led:   _______                ___,

Date ruling on contest due:
                                     ~------------~

Ruling on contest: D Sustained            D Overrul ed                Date of ruling:

                                                                       Page 2 of?
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?        DYes ~No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

                                                                    Clerk's Record:

                                                                    T rial Court C lerk:   IZJ District   D County
                                                                    Was clerk's record requested?         IZJ   Yes   D No

                                                                    If yes, date requested:
Trial Judge (who tried or dis posed of case):

First Name:                                                         Were paymen t arrangements made with clerk?
Middle Name:                                                                                                     IZ]Yes DNo Dindigent
Last Name:
                                                                     (Note: No J"Cl]Ucst required undc•· TRAP 34.5(a),(b))
Suffix:   -
Address I:

Address 2:
City:
State:


Fax:
Email:




Reporter's or Recorder's Record:

Is there a repor1er's record?          D Yes IZJ No
Was reporter's record requested?       DYes IZJNo

Was there a reporter's record electronically recorded? DYes    ~   No

If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? DYes D No Dindigent




                                                              Pa ge 3 of7
0   Court Reporter                       0   Court Recorder
0   Official                             0   Substitute



First Name:
Middle Name:
Last Name:
Suffix:   -
Address I:
Address 2:
City:
State:


Fax:
                                                                             ' • • ~. ; I
Email:    ••   •             •                        '   I   '   .' • ' T




X. Supersedeas Bond

Supersedeas bond fi led:0 Yes ~ No              lf yes, date filed:
                                                                                 ~------------~

Will file: 0 Yes 0      No



XI. Extraordinary Relief

Wi ll you request extraordinary relief(e.g. temporary or ancillary reli ef) from this Court?                          0 Yes ~No
If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 1Oth, 1 Jth, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation?
                                                     0        Yes~ No



Has the case been through an ADR procedure?          DYes              ~No

If yes, who was the mediator?
What type of ADR procedure?
                                  ~~~~~~~======~==;=~~~==~~~
At w hat stage did the case go through ADR?         0 Pre-Trial                 0           Post-Tria l   0   Other



Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought. and the applicable standard for review, if known (without
prejudice to the right to raise addi tional issues or request additiona l relief):



How was the case disposed of?       Other
                                    ~------------~--------~
Summ ary of relief granted, including amount of money judgment, and if any, damages awarded.                             ismissal on Spectal Appearance

If money judgment, what was the amount? Actual damages:
Puniti ve (or similar) damages:

                                                                                Page 4 of7
Attorney's fees (trial):


Other:
If other, please specify: ""-__.......,...._...._............_....__ _..__ _ _ _ _ _ _ _ _ _ _ __.._ __.___,...__......__......_.;...;......,..;..._ __,



Will you challenge this Court's jurisdiction?        DYes      !ZI No
Does judgment have language that one or more parties "take nothing"?             D Yes    !Z1 No
Does judgment have a Mother Hubbard clause? DYes               !ZI No
Other basis for fin ality?
Rate the complexity of the case (use I for least and 5 for most comp lex):        D I     !Z1 2   D 3 D 4 D 5
Please make my answer to the preceding questions known to other parties in this case.               !ZI Yes D      No
Can the parties agree on an appel late mediator? DYes          !Z1 No
If yes, please give name, address, telephone, fax and email address:
Name                             Address                         Telephone                        Fax                          Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

                                                                                     Trial Court:
                                                                                                    ~----------------------~




                                                                   Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in th e ist, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Comm ittee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who wi ll represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting th e civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Commi ttee, and can be matched
with appellate cou nsel, that counsel will take over representation of the appellan t or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet availab le in paper fo rm at the Clerk's Office or on the In ternet at
www.tex-app.org. If your case is selected and matched with a vo lu nteer lawyer, you wi ll receive a letter from the Pro Bono Committee wi thin
thirty (30) to fotty-live (45) days after subm itting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Comm ittee will select
your case and that pro bono counsel can be fou nd to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono commi ttee to transmit publicly available facts and
info rm ation about your case, including parties and background, through selected Internet si tes and Listserv to its pool of volunteer appellate
anorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?               0 Yes 12] No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 0 Yes ~ No

Please note that any such conversations would be maintained as confide ntial by the Pro Bono Committee and the inforn1ation used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy o f that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            0 Yes 12] No
These gu idelines can be fou nd in the Pro Bono Program Pamphlet as we ll as on the internet at http ://aspe.h hs.gov/poverty/06poverty.shtm l.

Are you willing to disclose your fin ancial circumstances to the Pro Bono Committee? 0 Yes ~No
If yes, please attach an Aflidavit of lndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Oflice or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the rel ief sought, and the applicable standard of review, ifk nown (without
prej udice to the right to raise add itional issues or request additional relief; use a separate attachment, if necessary).




                                                                                         ... ,J::
XV. Signature                                              ·'"'         y'                          I'~   '"                    ,"\   u    I·   • •




Signature of counsel (or prose party)                                                                     Date:                                               I


Printed Name: ._.
              l3ce.-t1-. w...a..tk--.in.s_ _ _ _ _ _ _ _ _ _ _ _ ____.l
                      t ...                                                                               State Bar No.:   ~;;.~4
                                                                                                                           ~    ..;.;0;.;;3.;.
                                                                                                                                            7.;;.
                                                                                                                                              67;.;;5--._ _ ___.1




Electronic Signature:   ,.;;..;
                        :S  ~e- th......
                                     W;.;a;.;t;.;
                                              k.;.;.
                                                  in;.;;s_ _ _ _ ___..___ __..._   _.l
    (Optional)




                                                                             Page 6 of7
XVI. Certificate of Service
The unders igned counsel cer1i fies that this docket ing statement has been served on the following lead counsel for all par1ies to the trial
court's order or judgment as follows on ul)'       20 15




Signature of counsel (or prose party)                                      Electronic Signature:    eth Watkins
                                                                                  (Optional)       ~~~~~------------------~

                                                                           State Bar No.:      Q4037675
Person Served                                                                                  ~~~~--------~

Certificate of Service Requirem ents (TRAP 9.5(e)): A certi fica te o f service must be sig ned by the person who made the service and must
state:
                           ( I) the date and manner of serv ice;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name o f the party represented by that attorney


Please enter the following for each person served:


Date Served:

Manner Served: eServed
                 ~~~--------------~
First Name:

Midd le Name:

Last Name:
Suffix: -



Address 1:
Address 2:

City:
State



Fax:

Email :

If Attorney, Representing Party's Name: Oscar Pulido Individually and d/b/a Internati;;~




                                                                Page 7 of7